The opinion of the court was delivered by
McEnery, J.
The accused was convicted of murder without cap *407ital punishment, and sentenced to hard labor for life. He has appealed.
His only defence is that the trial judge for canse erroneously sustained several challenges to jurors by the State.
The accused has no legal grounds of complaint, unless the ruling in the rejection of a juror worked him an injury in the selection of a juror obnoxious to him on legal grounds, after the exhaustion of his peremptory challenges.
He can protect himself by the use of his peremptory challenges. He certainly has no right to select a particular juror.
State vs. Cazeau & Blanchard, 8 An. 109; State vs. Ford, 37 An. 443; State vs. Shields, 33 An. 1410; State vs. Carrus, 39 An. 931; State vs. Dunn, 39 An. 751; State vs. Creech, 38 An. 481; State vs. Lewis, 41 An. 590; State vs. Wm. Ford, 42 An. 255; State vs. Green, not yet reported.
Judgment affirmed.